
	
		II
		109th CONGRESS
		2d Session
		S. 3793
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide minimum
		  mandatory penalties for certain public-corruption-related
		  offenses.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Trust in Public Service Act
			 of 2006.
		2.Minimum mandatory
			 penalties for certain public-corruption-related offensesSection 3559 of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(g)Minimum
				imprisonment penalty for certain public-corruption-related offenses
					(1)ComputationNotwithstanding
				any other provision of law, unless that provision requires a longer sentence of
				imprisonment, if a public official is convicted of an offense arising out of
				conduct in the course of official duty as such official, and that conduct
				resulted in the unjust enrichment of the official, then the minimum term of
				imprisonment that may be imposed on the official is—
						(A)if the unjust enrichment was $5,000 or
				less, 15 months;
						(B)if the unjust
				enrichment exceeds $5,000, but does not exceed $10,000, 21 months;
						(C)if the unjust
				enrichment exceeds $10,000, but does not exceed $30,000, 27 months;
						(D)if the unjust
				enrichment exceeds $30,000, but does not exceed $70,000, 33 months;
						(E)if the unjust
				enrichment exceeds $70,000, but does not exceed $120,000, 46 months;
						(F)if the unjust
				enrichment exceeds $120,000, but does not exceed $200,000, 51 months;
						(G)if the unjust
				enrichment exceeds $200,000, but does not exceed $400,000, 63 months;
						(H)if the unjust
				enrichment exceeds $400,000, but does not exceed $1,000,000, 78 months;
						(I)if the unjust
				enrichment exceeds $1,000,000, but does not exceed $2,500,000, 97
				months;
						(J)if the unjust
				enrichment exceeds $2,500,000, but does not exceed $7,000,000, 121
				months;
						(K)if the unjust
				enrichment exceeds $7,000,000, but does not exceed $20,000,000, 151
				months;
						(L)if the unjust
				enrichment exceeds $20,000,000, but does not exceed $50,000,000, 188
				months;
						(M)if the unjust
				enrichment exceeds $50,000,000, but does not exceed $100,000,000, 235
				months;
						(N)if the unjust
				enrichment exceeds $100,000,000, but does not exceed $200,000,000, 292
				months;
						(O)if the unjust
				enrichment exceeds $200,000,000, but does not exceed $400,000,000, 360 months;
				and
						(P)if the unjust
				enrichment exceeds $400,000,000, life.
						(2)DefinitionAs
				used in this subsection, the term public official means an
				individual holding Federal, State, or local public elected or appointive office
				or
				employment.
					.
		
